Name: Commission Regulation (EC) No 1219/94 of 27 May 1994 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 133/48 Official Journal of the European Communities 28 . 5 . 94 COMMISSION REGULATION (EC) No 1219/94 of 27 May 1994 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 1096/94 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EC) No 3625/93 (3), as amended by Regulation (EC) No 951 /94 (4); Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3625/93 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 June 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 121 , 12. 5. 1994, p. 9. (3) OJ No L 328, 29 . 12. 1993, p. 45 . (4) OJ No L 107, 28 . 4. 1994, p. 55. 28 . 5. 94 Official Journal of the European Communities No L 133/49 ANNEX to the Commission Regulation of 27 May 1994 fixing the import levies on frozen sheepmeat and goatmeat (*) (2) (ECU/100 kg) CN code Week No 23 from 6 to 12 June 1994 Week No 24 from 13 to 19 June 1994 Week No 25 from 20 to 26 June 1994 Week No 26 from 27 June to 3 July 1994 0204 30 00 101,948 98,318 95,415 92,513 020441 00 101,948 98,318 95,415 92,513 0204 42 10 71,364 68,823 66,791 64,759 0204 42 30 112,143 108,150 104,957 101,764 0204 42 50 132,532 127,813 124,040 120,267 0204 42 90 132,532 127,813 124,040 120,267 0204 43 10 185,545 178,939 173,655 168,374 0204 43 90 185,545 178,939 173,655 168,374 0204 50 51 101,948 98,318 95,415 92,513 0204 50 53 71,364 68,823 66,791 64,759 0204 50 55 112,143 108,150 104,957 101,764 0204 50 59 132,532 127,813 124,040 120,267 0204 50 71 132,532 127,813 124,040 120,267 0204 50 79 185,545 178,939 173,655 168,374 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.